The Chancellor
decided that objections to the regularity of the complainant’s proceedings in obtaining their judgment at law, or in issuing and returning the execution, or in executing the same, could not be considered by this court; but that the defendant must apply to the court of law for relief. He also held that there was no validity in the objection to the form of the jurat; as the complainants could be convicted of perjury upon such a jurat, if they had sworn falsely; and that as the officer before whom the bill was sworn to was only authorized to administer the oath within the city of Albany, the legal presumption was that he had not violated his duty by doing it elsewhere.
Motion denied with costs